Citation Nr: 0704212	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
instability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right heel 
plantar fasciitis.

3.  Entitlement to a compensable evaluation for recurrent 
urinary tract infections.

4.  Entitlement to service connection for a low back 
disability as secondary to service-connected left ankle 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 until 
December 1979.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that during the 
appeal process the claims folder was transferred to the White 
River Junction, Vermont RO.   

In July 2006, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.

The Board also notes that the veteran submitted additional 
evidence which was received by the Board in August 2006, with 
a written waiver of RO consideration.  As the veteran 
submitted further evidence within 60 days of the July 2006 
hearing, the Board may consider such evidence.  See 38 C.F.R. 
§ 20.709 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA outpatient clinic in Sepulveda, 
California.  In her July 2006 Statement in Support of her 
claim, the veteran referenced visiting with a VA doctor there 
for her ankle and plantar fasciitis as recent as September 
2002.  The claims folder does not contain the aforementioned 
outpatient treatment records.  The missing VA treatment 
records may be material to the appellant's claim and should 
be secured.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
an effort should be made to locate these records and 
associate them with the veteran's VA claims folder.

Further regarding the duty to assist, the veteran has 
asserted in her May 2005 Statement in Support of her claim 
and at the July 2006 Travel Board hearing that her service-
connected disabilities have worsened.  (See Transcript "T" 
at 17.)   The most recent VA examination was conducted in May 
2004.  There is no indication from a review of the evidence 
that a subsequent request for medical evidence was made by 
the RO.  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes 
that the veteran is competent to provide testimony that her 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the present case, the Board finds that there 
is insufficient competent evidence of record reflecting the 
severity of the veteran's service-connected disabilities 
following her last VA examination in 2004.  As such, the 
Board finds that a VA examination should be accomplished 
prior to further appellate review.  38 U.S.C.A. § 5103A (West 
2002).

A review of the record reveals that the RO denied the 
veteran's claim of entitlement to service connection for a 
low back condition secondary to her service connected left 
ankle in an August 2005 rating decision.  Notice of the 
denial was issued to the veteran, later that same month.  In 
July 2006, the veteran submitted a written statement.  In 
this statement, the veteran referenced a "summer of 2005" 
decision by the RO with regard to the low back and stated 
that she "beg[ged] to differ" with the determination.  The 
Board finds that this statement can be fairly construed as a 
notice of disagreement with regard to the August 2005 rating 
decision.  See 38 C.F.R. § 20.201 (2006).  The record does 
not reflect that a statement of the case (SOC) has been 
issued in response to the veteran's notice of disagreement, 
pursuant to 38 C.F.R. § 19.26 (2006).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  In this case, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal.  As these questions are currently 
involved, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran that a disability rating and effective date will 
be assigned in the event of award of benefits, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Issue a VCAA notice letter for the 
issues on appeal in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per Dingess.
 
2.  Obtain all of the veteran's treatment 
records and progress reports from 2000 
until present located at the VA facility 
in Sepulveda, California or any other VA 
facility where the veteran received 
treatment regarding her service-connected 
left ankle and right heel disabilities 
(other than those already associated with 
the claims folder).  The veteran reported 
being treated by a doctor specifically at 
the above VA facility in California for 
her service-connected left ankle and 
right heel disabilities.  If no records 
are available, the claims folder must 
indicate this fact.

3.  After associating with the record all 
evidence or responses obtained in 
connection with the above development, 
schedule the veteran for an orthopedic 
examination with the appropriate VA 
medical facility to determine the current 
nature and severity of the veteran's 
service-connected left ankle instability 
and right heel plantar fasciitis.  

All necessary tests should be conducted, 
including the range of motion.  It should 
be noted whether or not ankylosis of the 
ankle is present.  The examiner should 
opine specifically whether any limitation 
of motion is moderate, moderately severe, 
or marked, as appropriate.  Additionally, 
the examiner should state whether there 
is additional functional limitation due 
to factors such as pain, weakness, 
fatigability, or incoordination.  38 
C.F.R. §§ 4.40 and 4.45 (2006) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the examination 
report.  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales.

4.  Further, schedule the veteran for a 
urology examination with the appropriate 
VA medical facility to determine the 
current nature and severity of the 
veteran's recurrent urinary tract 
infections.  Any tests or studies deemed 
necessary should be undertaken.  The 
examiner should identify all 
manifestations of the service-connected 
recurrent urinary tract infections, and 
identify whether symptomatic infection 
requiring treatment, renal dysfunction, 
voiding dysfunction, urinary frequency or 
obstructed voiding is the predominant 
disability.

5.  Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the August 
2005 rating decision which denied a claim 
of entitlement to service connection for 
a low back disability secondary to her 
service connected left ankle disability.  
The veteran and her representative should 
be advised that a timely substantive 
appeal must be filed in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed, subject to 
current appellate procedures, the claim 
for service connection for a low back 
disability secondary to her service 
connected left ankle disability should be 
returned to the Board for further 
appellate consideration.
 
6.  Thereafter, readjudicate the issues 
on appeal and consider all evidence, 
including any evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


